Hill, J.
1. It not appearing what entry of service was made by the constable, or that he had been made a party to the attack on his return of service, the record does not present sufficient data to support the *408plea in abatement or exceptions alleging that the defendant had not been legally served.
Decided March 20, 1922.
Certiorari; from Whitfield superior court — Judge Tarver. July-26, 1921.
J. A. Longley, for plaintiff in error.
George G. Glenn, John C. Mitchell, contra.
2. The judgment rendered by the magistrate being supported by the evidence, the judge of the superior court did not err in overruling the certiorari. -Judgment affirmed.
Jenkins, P. J., and Stephens, J., eoneur.